Name: Commission Regulation (EC) NoÃ 1102/2009 of 16Ã November 2009 amending for the 116th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  free movement of capital;  international affairs;  European construction;  politics and public safety;  Asia and Oceania
 Date Published: nan

 18.11.2009 EN Official Journal of the European Union L 303/39 COMMISSION REGULATION (EC) No 1102/2009 of 16 November 2009 amending for the 116th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthhening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 11 August 2008, 16 September 2008, 3 October 2008, 21 October 2008, 2 December 2008, 10 December 2008, 23 December 2008, 30 January 2009, 13 February 2009, 23 February 2009, 5 March 2009, 13 March 2009, 18 March 2009, 23/24 March 2009, 20 April 2009, 3 June 2009, 17 July 2009 and 10 August 2009 the Sanctions Committee of the United Nations Security Council decided to amend the identifying data concerning several persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: Amendments concerning the heading Legal persons, groups and entities (1) The entry Aid Organisation of The Ulema (alias (a) Al Rashid Trust, (b) Al Rasheed Trust, (c) Al-Rasheed Trust, (d) Al-Rashid Trust). Address: (a) Kitab Ghar, Darul Ifta Wal Irshad, Nazimabad No 4, Karachi, Pakistan (Tel. (a) 668 33 01; (b) 0300-820 91 99; Fax 662 38 14); (c) 302b-40, Good Earth Court, Opposite Pia Planitarium, Block 13a, Gulshan -I Iqbal, Karachi (Tel. 497 92 63); (d) 617 Clifton Center, Block 5, 6th Floor, Clifton, Karachi (Tel. 587 25 45); (e) 605 Landmark Plaza, 11 Chundrigar Road, Opposite Jang Building, Karachi, Pakistan (Tel. 262 38 18-19); (f) Jamia Masjid, Sulaiman Park, Begum Pura, Lahore, Pakistan (Tel. 042-681 20 81). Other information: (a) Headquarters in Pakistan; (b) Account numbers in Habib Bank Ltd., Foreign Exchange Branch: 05501741 and 06500138. under the heading Legal persons, groups and entities shall be replaced by the following: Al Rashid Trust (alias) (a) Al-Rasheed Trust, (b) Al Rasheed Trust, (c) Al-Rashid Trust, (d) Aid Organisation of The Ulema, Pakistan, (e) Al Amin Welfare Trust, (f) Al Amin Trust, (g) Al Ameen Trust, (h) Al-Ameen Trust, (i) Al Madina Trust, (j) Al-Madina Trust, Pakistan). Address: (a) Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan; (b) Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan; (c) Office Dharbi-Munin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan; (d) Office Dharbi-Munin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan; (e) Office Dharbi-Munin, Rm No. 3, Moti Plaza, Near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan; (f) Office Dharbi-Munin, Top Floor, Dr. Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan; (g) Kitab Ghar, Darul Ifta Wal Irshad, Nazimabad No 4, Karachi, Pakistan (Tel. (a) 668 33 01; (b) 0300-820 91 99, Fax 662 38 14); (h) 302b-40, Good Earth Court, Opposite Pia Planitarium, Block 13a, Gulshan -I Igbal, Karachi, Pakistan (Tel. 497 92 63); (i) 617 Clifton Center, Block 5, 6th Floor, Clifton, Karachi, Pakistan (Tel. 587 25 45); (j) 605 Landmark Plaza, 11 Chundrigar Road, Opposite Jang Building, Karachi, Pakistan (Tel. 262 38 18-19); (k) Jamia Masjid, Sulaiman Park, Begum Pura, Lahore, Pakistan (Tel. 042-681 20 81). Other information: (a) Headquarters in Pakistan; (b) Operations in Afganistan: Herat, Jalalabad, Kabul, Kandahar, Mazar, Sherif, also operations in Kosovo, Chechnya; (c) Has two account numbers in Habib Bank Ltd., Foreign Exchange Branch, Pakistan: 05501741 and 06500138; (d) Until 21.10.2008 the UN list included the entries Al Rashid Trust  (QE.A.5.01, listed on 6.10.2001) and Aid Organization of the Ulema, Pakistan  (QE.A.73.02, listed on 24.4.2002 and amended on 25.7.2006). Based on information confirming that the two entries refer to the same entity, the Al-Qaida and Taliban Sanctions Committee decided on 21.10.2008 to consolidate the relevant information contained in both entries in the present entry. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (2) The entry Al-Akhtar Trust International (alias (a) Al Akhtar Trust, (b) Al-Akhtar Medical Centre, (c) Akhtarabad Medical Camp). Address: (a) ST-1/A, Gulsahn-e-Iqbal, Block 2, Karachi, 25300, Pakistan; (b) Gulistan-e-Jauhar, Block 12, Karachi, Pakistan. Other information: Regional offices in Pakistan: Bahawalpur, Bawalnagar, Gilgit, Islamabad, Mirpur Khas, Tando-Jan-Muhammad. Akhtarabad Medical Camp is in Spin Boldak, Afghanistan. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Akhtar Trust International (alias (a) Al Akhtar Trust, (b) Al-Akhtar Medical Centre, (c) Akhtarabad Medical Camp, (d) Pakistan Relief Foundation, (e) Pakistani Relief Foundation, (f) Azmat-e-Pakistan Trust, (g) Azmat Pakistan Trust). Address: (a) ST-1/A, Gulsahn-e-Iqbal, Block 2, Karachi, 25300, Pakistan; (b) Gulistan-e-Jauhar, Block 12, Karachi, Pakistan. Other information: Regional offices in Pakistan: Bahawalpur, Bawalnagar, Gilgit, Islamabad, Mirpur Khas, Tando-Jan-Muhammad. Akhtarabad Medical Camp is in Spin Boldak, Afghanistan. Date of designation referred to in Article 2a (4) (b): 17.8.2005. (3) The entry Al-Haramain & Al Masjed Al-Aqsa Charity Foundation (alias (a) Al Haramain Al Masjed Al Aqsa, (b) Al-Haramayn Al Masjid Al Aqsa, (c) Al-Haramayn and Al Masjid Al Aqsa Charitable Foundation). Address: (a) Hasiba Brankovica 2A, Sarajevo, Bosnia and Herzegovina; (b) Bihacka St. 14, Sarajevo, Bosnia and Herzegovina; (c) Potur mahala St. 64, Travnick, Bosnia and Herzegovina. Other information: Closed by Bosnian authorities under the heading Legal persons, groups and entities shall be replaced by: Al-Haramain & Al Masjed Al-Aqsa Charity Foundation (alias (a) Al Haramain Al Masjed Al Aqsa, (b) Al-Haramayn Al Masjid Al Aqsa, (c) Al-Haramayn and Al Masjid Al Aqsa Charitable Foundation, (d) Al Harammein Al Masjed Al-Aqsa Charity Foundation). Address: (a) 2A Hasiba Brankovica, Sarajevo, Bosnia and Herzegovina (branch address); (b) 14 Bihacka Street, Sarajevo, Bosnia and Herzegovina; (c) 64 Potur mahala Street, Travnik, Bosnia and Herzegovina; (d) Zenica, Bosnia and Herzegovina. Other information: (a) Used to be officially registered in Bosnia and Herzegovina under registry number 24; (b) Al-Haramain & Al Masjed Al-Aqsa Charity Foundation ceased its work by decision of the Ministry of Justice of the Bosnia and Herzegovina Federation (decision on cessation of operation number 03-05-2-203/04); (c) It was no longer in existence as at December 2008; (d) Its premises and humanitarian activities were transferred under Government supervision to a new entity called Sretna Buducnost. Date of designation referred to in Article 2a (4) (b): 28.6.2004. (4) The entry Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir), 64 Poturmahala, Travnik, Bosnia and Herzegovina. under the heading Legal persons, groups and entities shall be replaced by: Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir). Address: (a) 64 Poturmahala, Travnik, Bosnia and Herzegovina; (b) Sarajevo, Bosnia and Herzegovina. Other information: Employees and associates include Najib Ben Mohamed Ben Salem Al-Waz and Safet Durguti. Date of designation referred to in Article 2a (4) (b): 13.3.2002. (5) The entry Al-Jihad/Egyptian Islamic Jihad (aka Egyptian Al-Jihad, Egyptian Islamic Jihad, Jihad Group, New Jihad) under the heading Legal persons, groups and entities shall be replaced by the following: Egyptian Islamic Jihad (alias (a) Egyptian Al-Jihad; (b) Jihad Group, (c) New Jihad, (d) Al-Jihad, (e) Egyptian Islamic Movement. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (6) The entry Al Qaida/Islamic Army (aka The Base , Al Qaeda, Islamic Salvation Foundation, The Group for the Preservation of the Holy Sites, The Islamic Army for the Liberation of Holy Places, The World Islamic Front for Jihad Against Jews and Crusaders, Usama Bin Laden Network, Usama Bin Laden Organisation) under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida (alias (a) The Base , (b) Al Qaeda, (c) Islamic Salvation Foundation, (d) The Group for the Preservation of the Holy Sites, (e) The Islamic Army for the Liberation of Holy Places, (f) The World Islamic Front for Jihad Against Jews and Crusaders, (g) Usama Bin Laden Network (h) Usama Bin Laden Organisation, (i) Al Qa'ida, (j) Islamic Army). Date of designation referred to in Article 2a (4) (b): 6.10.2001. (7) The entry Al Baraka Exchange L.L.C., PO Box 3313, Deira, Dubai, UAE; PO Box 20066, Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by: Al Baraka Exchange L.L.C. Address: (a) PO Box 3313, Deira, Dubai, UAE; (b) PO Box 20066, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur JimAle. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (8) The entry Al Furqan (alias (a) Dzemilijati Furkan, (b) Dzem'ijjetul Furqan, (c) Association for Citizens Rights and Resistance to Lies, (d) Dzemijetul Furkan, (e) Association of Citizens for the Support of Truth and Suppression of Lies, (f) Sirat, (g) Association for Education, Culture and Building Society  Sirat, (h) Association for Education, Cultural and to Create Society  Sirat, (i) Istikamet, (j) In Siratel). Addresses: (a) Put Mladih Muslimana 30a, 71000 Sarajevo (Bosnia and Herzegovina); b) ul. Strossmajerova 72, Zenica, (Bosnia and Herzegovina); (c) Muhameda Hadzijahica 42, Sarajevo (Bosnia and Herzegovina). under the heading Legal persons, groups and entities shall be replaced by: Al Furqan (alias (a) Dzemilijati Furkan, (b) Dzem'ijjetul Furqan, (c) Association for Citizens Rights and Resistance to Lies, (d) Dzemijetul Furkan, (e) Association of Citizens for the Support of Truth and Suppression of Lies, (f) Sirat, (g) Association for Education, Culture and Building Society  Sirat, (h) Association for Education, Cultural and to Create Society  Sirat, (i) Istikamet, (j) In Siratel, (k) Citizens' Association for Support and Prevention of lies  Furqan). Address: (a) 30a Put Mladih Muslimana (former name Palva Lukaca Street), 71000 Sarajevo, Bosnia and Herzegovina; (b) 72 ul. Strossmajerova, Zenica, Bosnia and Herzegovina; (c) 42 Muhameda Hadzijahica, Sarajevo, Bosnia and Herzegovina; (d) 70 and 53 Strosmajerova Street, Zenica, Bosnia and Herzegovina; (e) Zlatnih Ljiljana Street, Zavidovici, Bosnia and Herzegovina). Other information: (a) Registered in Bosnia and Herzegovina as a citizens' association under the name of Citizens' Association for Support and Prevention of lies  Furqan  on 26.9.1997; (b) Al Furqan ceased its work by decision of the Ministry of Justice of the Bosnia and Herzegovina Federation (decision number 03-054-286/97 dated 8.11.2002); (c) Al Furqan was no longer in existence as at Decemeber 2008. Date of designation referred to in Article 2a (4) (b): 11.5.2004. (9) The entry Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna); location: north-eastern Iraq. under the heading Legal persons, groups and entities shall be replaced by the following: Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna). Other information: Location Northern Iraq. Date of designation referred to in Article 2a (4) (b): 24.2.2003. (10) The entry Asbat al-Ansar under the heading Legal persons, groups and entities shall be replaced by: Asbat al-Ansar. Address: Ein el-Hilweh camp, Lebanon. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (11) The entry Barakat Banks and Remittances (alias (a) Barakaat Bank of Somalia Ltd., (b) Baraka Bank of Somalia). Address: (a) Mogadishu, Somalia; (b) Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by: Barakaat Bank of Somalia (alias (a) Barakaat Bank of Somalia Ltd., (b) Baraka Bank of Somalia, (c) Barakat Banks and Remittances). Address: (a) Bakaara Market, Mogadishu, Somalia; (b) Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (12) The entry Barakaat Telecommunications Co. Somalia, Ltd, PO Box 3313, Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by: Barakaat Telecommunications Co. Somalia, Ltd. Address: PO Box 3313, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale (QI.J.41.01). Date of designation referred to in Article 2a (4) (b): 9.11.2001. (13) The entries Barako Trading Company, L.L.C., PO Box 3313, Dubai, UAE and Baraka Trading Company, PO Box 3313, Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by: Barako Trading Company, LLC (alias Baraka Trading Company). Address: PO Box 3313, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (14) The entry Bosanska Idealna Futura (aka Bosnian Ideal Future, BIF-Bosnia, BECF Charitable Educational Center, Benevolence Educational Center); addresses and offices in so far as known:  Salke Lagumdzije 12, 71000 Sarajevo, Bosnia-Herzegovina,  Hadzije Mazica Put 16F, 72000 Zenica, Bosnia-Herzegovina,  Sehidska Street, Breza, Bosnia-Herzegovina,  Kanal 1, 72000 Zenica, Bosnia-Herzegovina,  Hamze Celenke 35, Ilidza, Sarajevo, Bosnia-Herzegovina. under the heading Legal persons, groups and entities shall be replaced by: Bosanska Idealna Futura (alias (a) BIF-Bosnia, (b) Bosnian Ideal Future. Address: (a) 16 Hakije Mazica, 72000 Zenica, Bosnia and Herzegovina; (b) Sehidska Street Breza, Bosnia and Herzegovina; (c) 1 Kanal Street, 72000 Zenica, Bosnia and Herzegovina; (d) 35 Hamze Celenke, Ilidza, Bosnia and Herzegovina; (e) 12 Salke Lagumdzije Street, 71000 Sarajevo, Bosnia and Herzegovina. Other information: (a) Bosanska Idealna Futura was officially registered in Bosnia and Herzegovina as an association and humanitarian organization under registry number 59; (b) It was the legal successor of the Bosnia and Herzegovina offices of Benevolence International Foundation doing business as BECF Charitable Educational Center, Benevolence Educational Center; (c) Bosanska Idealna Futura was no longer in existence as at December 2008. Date of designation referred to in Article 2a (4) (b): 21.11.2002. (15) The entry Global Relief Foundation (alias (a) GRF, (b) Fondation Secours Mondial, (c) Secours mondial de France,(d) SEMONDE, (e) Fondation Secours Mondial  Belgique a.s.b.l., (f) Fondation Secours Mondial v.z.w, (g) FSM, (h) Stichting Wereldhulp  Belgie, v.z.w., (i) Fondation Secours Mondial  Kosova, (j) Fondation Secours Mondial World Relief . Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A., (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A., (c) 49 rue du Lazaret, 67100 Strasbourg, France, (d) Vaatjesstraat 29, 2580 Putte, Belgium, (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium, (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium, (g) Mula Mustafe Baseskije Street No. 72, Sarajevo, Bosnia and Herzegovina, (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina, (i) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, (j) Ylli Morina Road, Djakovica, Kosovo, (k) Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania, (l) House 267 Street No. 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other Foreign Locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria. (b) U.S. Federal Employer Identification: 36-3804626. (c) V.A.T. Number: BE 454 419 759. (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. since 1998. under the heading Legal persons, groups and entities shall be replaced by: Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, h) Fondation Secours Mondial World Relief . Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Mula Mustafe Baseskije Street 72, Sarajevo, Bosnia and Herzegovina; (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina; (i) 64 Potur Mahala Street, Travnik, Bosnia and Herzegovina; (j) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (k) Ylli Morina Road, Djakovica, Kosovo; (l) Rruga e Kavajes, Building No. 3, Apartment No 61, PO Box 2892, Tirana, Albania; (m) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454 419 759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002. (16) The entry Eastern Turkistan Islamic Movement (alias (a) The Eastern Turkistan Islamic Party, (b) The Eastern Turkistan Islamic Party of Allah). under the heading Legal persons, groups and entities shall be replaced by the following: Eastern Turkistan Islamic Movement (alias (a) The Eastern Turkistan Islamic Party, (b) The Eastern Turkistan Islamic Party of Allah, (c) Islamic Party of Turkestan (d) Djamaat Turkistan). Date of designation referred to in Article 2a (4) (b): 11.9.2002. (17) The entry Jama'at al-Tawhid Wa'al-Jihad (alias (a) JTJ; (b) red al-Zarqawi; (c) al-Tawhid; (d) the Monotheism and Jihad Group; (e) Qaida of the Jihad in the Land of the Two Rivers; (f) Al-Qaida of Jihad in the Land of the Two Rivers; (g) The Organization of Jihad's Base in the Country of the Two Rivers; (h) The Organization Base of Jihad/Country of the Two Rivers; (i) The Organization Base of Jihad/Mesopotamia; (j) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn; (k) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini) under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network). Date of designation referred to in Article 2a (4) (b): 18.10.2004. (18) The entry Lajnat Al Daawa Al Islamiya under the heading Legal persons, groups and entities shall be replaced by the following: Lajnat Al Daawa Al Islamiya (alias LDI). Date of designation referred to in Article 2a (4) (b): 20.2.2003. (19) The entry Lashkar e-Tayyiba (alias (a) Lashkar-e-Toiba, (b) Lashkar-i-Taiba, (c) al Mansoorian, (d) al Mansooreen, (e) Army of the Pure, (f) Army of the Righteous, (g) Army of the Pure and Righteous, (h) Paasban-e-Kashmir (i) Paasban-i-Ahle-Hadith, (j) Pasban-e-Kashmir, (k) Pasban-e-Ahle-Hadith, (l) Paasban-e-Ahle-Hadis, (m) Pashan-e-ahle Hadis, (n) Lashkar e Tayyaba, (o) LET) under the heading Legal persons, groups and entities shall be replaced by the following: Lashkar e-Tayyiba (alias (a) Lashkar-e-Toiba, (b) Lashkar-i-Taiba, (c) al Mansoorian, (d) al Mansooreen, (e) Army of the Pure, (f) Army of the Righteous, (g) Army of the Pure and Righteous, (h) Paasban-e-Kashmir (i) Paasban-i-Ahle-Hadith, (j) Pasban-e-Kashmir, (k) Pasban-e-Ahle-Hadith, (l) Paasban-e-Ahle-Hadis, (m) Pashan-e-ahle Hadis, (n) Lashkar e Tayyaba, (o) LET, (p) Jamaat-ud-Dawa, (q) JUD (r) Jama'at al-Dawa, (s) Jamaat ud-Daawa, (t) Jamaat ul-Dawah, (u) Jamaat-ul-Dawa, (v) Jama'at-i-Dawat, (w) Jamaiat-ud-Dawa, (x) Jama'at-ud-Da'awah, (y) Jama'at-ud-Da'awa, (z) Jamaati-ud-Dawa. Date of designation referred to in Article 2a (4) (b): 2.5.2005. (20) The entry Libyan Islamic Fighting Group under the heading Legal persons, groups and entities shall be replaced by the following: Libyan Islamic Fighting Group (alias LIFG). Date of designation referred to in Article 2a (4) (b): 6.10.2001. (21) The entry Makhtab Al-Khidamat/Al Kifah under the heading Legal persons, groups and entities shall be replaced by the following: Makhtab Al-Khidamat (alias (a) MAK, (b) Al Kifah). Date of designation referred to in Article 2a (4) (b): 6.10.2001. (22) The entry NADA INTERNATIONAL ANSTALT, Vaduz, Liechtenstein; (formerly c/o Asat Trust reg.). under the heading Legal persons, groups and entities shall be replaced by the following: Nada International Anstalt. Address: Vaduz, Liechtenstein (formerly c/o Asat Trust reg.). Other information: Liquidated and deleted from Commercial Registry. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (23) The entry Tunisian Combatant Group (alias (a) GCT, (b) Groupe Combattant Tunisien, (c) Groupe Islamiste Combattant Tunisien, (d) GICT. under the heading Legal persons, groups and entities shall be replaced by the following: Tunisian Combatant Group (alias (a) Groupe Combattant Tunisien, (b), Groupe Islamiste Combattant Tunisien, (c) GICT. Date of designation referred to in Article 2a (4) (b): 10.10.2002. (24) The entry Taibah International  Bosnia Offices (alias (a) Taibah International Aid Agency, (b) Taibah International Aid Association, (c) Al Taibah, Intl, (d) Taibah International Aide Association). Addresses: (a) Avde Smajlovic 6, Sarajevo, Bosnia-Herzegovina; (b) 26, Tabhanska Street, Visoko, Bosnia-Herzegovina; (c) 3, Velika Cilna Ulica, Visoko, Bosnia- Herzegovina; (d) 26, Tahbanksa Ulica, Sarajevo, Bosnia-Herzegovina. under the heading Legal persons, groups and entities shall be replaced by: Taibah International  Bosnia Offices (alias (a) Taibah International Aid Agency, (b) Taibah International Aid Association, (c) Al Taibah, Intl, (d) Taibah International Aide Association). Address: (a) 6 Avde Smajlovic Street, Novo Sarajevo, Bosnia-Herzegovina; (b) 26, Tabhanska Street, Visoko, Bosnia-Herzegovina; (c) 3, Velika Cilna Ulica, Visoko, Bosnia- Herzegovina. Other information: (a) In 2002-2004, Taibah International  Bosnia offices used premises of the Culture Home in Hadzici, Sarajevo, Bosnia and Herzegovina; (b) The organization was officially registered in Bosnia and Herzegovina as a branch of Taibah International Aid Association under registry number 7; (c) Taibah International  Bosnia offices ceased its work by decision of the Ministry of Justice of the Bosnia and Herzegovina Federation (decision on cessation of operation number 03-05-2-70/03). Date of designation referred to in Article 2a (4) (b): 11.5.2004. Amendments concerning the heading Natural persons (25) The entry Moustafa Abbes. Address: Via Padova 82, Milan, Italy (domicile). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria. Other information: Sentenced to three years and six months of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 30.1.2006 due to an order suspending the sentence. under the heading Natural persons shall be replaced by: Moustafa Abbes (alias Mostafa Abbes). Address: Via Padova 82, Milan, Italy (previous address as at March 2004). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria. Nationality: Algerian. Other information: (a) Released on 30.1.2006 from prison in Italy; (c) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (26) The entry Abdulbasit Abdulrahim (alias (a) Abdul Basit Fadil Abdul Rahim, (b) Abdelbasit Abdelrahim, (c) Abdullah Mansour, (d) Abdallah Mansour, (e) Adbulrahim Abdulbasit Fadil Mahoud). Address: London, United Kingdom. Date of birth: 2.7.1968. Place of birth: Gdabia, Libya. Passport No: 800220972 (British passport). Nationality: British. Other in formation: (a) British National Insurance Number PX053496A; (b) Involved in fundraising on behalf of the Libyan Islamic Fighting Group; (c) Held senior positions within the LIFG in the United Kingdom; (d) Associated with the Directors of the SANABEL Relief Agency, Ghuma Abd'rabbah, Taher Nasuf and Abdulbaqi Mohammed Khaled and with members of the LIFG in the United Kingdom, including Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in June 2007 based on charges of terrorist funding. under the heading Natural persons shall be replaced by: Abdulbasit Abdulrahim (alias (a) Abdul Basit Fadil Abdul Rahim, (b) Abdelbasit Abdelrahim, (c) Abdullah Mansour, (d) Abdallah Mansour, (e) Adbulrahim Abdulbasit Fadil Mahoud, (f) Abdul Bohlega, (g) Abdulbasit Mahmoud, (h) Abdul Mahmoud, (i) Abdulbasit Fadil Abdulrahim Mahmoud, (j) Abdul Basit Mahmoud, (k) Abdulbasit Mahmood, (l) Abdul Basit Fadil Abdul Rahim, (m) Abdulbasit Abdulrahim Mahmoud. Address: (a) London, United Kingdom; (b) Birmingham, United Kingdom. Date of birth: (a) 2.7.1968 (b) 2.9.1968. Place of birth: (a) Gdabia, Libya; (b) Amman, Jordan. Nationality: (a) British, (b) Jordanian. Passport No: 800220972 (British passport). Other information: (a) British National Insurance Number PX053496A; (b) British National Insurance Number SJ855878C. Date of designation referred to in Article 2a (4) (b): 21.10.2008. (27) The entry Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0020375. Other information: in custody in Stuttgart, Germany. under the heading Natural persons shall be replaced by: Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0020375. Other information: In prison in Germany as of December 2004. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (28) The entry Mohamed Abu Dhess (alias (a) Yaser Hassan, born 1 February 1966 in Hasmija; (b) Abu Ali Abu Mohamed Dhees, born 1 February 1966 in Hasmija; (c) Mohamed Abu Dhess, born 1 February 1966 in Hashmija, Iraq). Date of birth: 22 February 1964. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8 April 2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) Distinguishing features: stiffening/deformation of the left index finger; (d) Currently in detention awaiting trial. under the heading Natural persons shall be replaced by: Mohamed Abu Dhess (alias (a) Yaser Hassan, born 1.2.1966, (b) Abu Ali Abu Mohamed Dhees, born 1.2.1966 in Hasmija, (c) Mohamed Abu Dhess, born 1.2.1966 in Hashmija, Iraq). Date of birth: (a) 22.2.1964, (b) 1.2.1966. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003. (29) The entry Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: of no fixed address in Italy. Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) G737411 (Tunisian passport issued on 24.10.1990, expired on 20.9.1997), (b) 0801888 (Bosnia and Herzegovina). Other information: (a) reportedly arrested in Istanbul, Turkey and deported to Italy, (b) in January 2003 sentenced in Italy to 3 years imprisonment, (c) on 17 May 2004 sentenced in Italy by the Appeal Court to 2 years and 6 months imprisonment under the heading Natural persons shall be replaced by: Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: 14 Abdesthana Street, Sarajevo, Bosnia and Herzegovina. Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: Tunisian. Passport No: (a) G737411 (Tunisian passport issued on 24.10.1990, expired on 20.9.1997); (b) Bosnia and Herzegovina 0801888 issued in Sarajevo, Bosnia and Herzegovina, issued on 14.9.1998, expired on 14.9.2003). Other information: (a) Bosnia and Herzegovina citizenship withdrawn in July 2006; (b) address is last registered address in Bosnia and Herzegovina; (c) reportedly arrested in Istanbul, Turkey and deported to Italy; (d) he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (30) The entry Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil; (b) Ageel Abdulaziz A. Alageel). Date of birth: 29.4.1949. Place of birth: Unaizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H)), (b) E 839024 (issued on 3.1.2004, expiring on 8.11.2008). under the heading Natural persons shall be replaced by: Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil, (b) Ageel Abdulaziz A. Alageel). Date of birth: 29.4.1949. Place of birth: Uneizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H); (b) E 839024 (issued on 3.1.2004, expired on 8.11.2008). Other information: Located in Saudi Arabia (as at April 2009). Date of designation referred to in Article 2a (4) (b): 6.7.2004. (31) The entry Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: in January 2003 sentenced in Italy to 2 years 1 month imprisonment. under the heading Natural persons shall be replaced by: Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: Was extradited to Tunisia on 13.3.2006. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (32) The entry Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. under the heading Natural persons shall be replaced by: Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: Was extradited to France on 4.9.2003. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (33) The entry Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) His mothers name is Charaabi Hedia, (c) Released from prison in Italy on 28.5.2004. The Milan judicial authority issued an arrest warrant against him on 18.5.2005. Fugitive as of October 2007. under the heading Natural persons shall be replaced by: Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) His mother's name is Charaabi Hedia, (c) Released from prison in Italy on 28.5.2004; (d) Fugitive as of October 2007; (e) Residing in Switzerland since 2004. Date of designation referred to in Article 2a (4) (b): 24.4.2002. (34) The entry Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001, expired on 7.9.2006). Other information: Sentenced by the Court of first instance of Milan to four years and six months of imprisonment on 9.5.2005 and to six years of imprisonment on 5.10.2006. Detained in Italy as of September 2007. under the heading Natural persons shall be replaced by: Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001, expired on 7.9.2006). Other information: Detained in Italy as at February 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (35) The entry Aschraf Al-Dagma (alias (a) Aschraf Al-Dagma, born 28 April 1969 in Kannyouiz, Palestinian Territories; (b) Aschraf Al Dagma, born 28 April 1969 in the Gaza Strip, Palestinian Territories; (c) Aschraf Al Dagma, born 28 April 1969 in Palestinian Territories; (d) Aschraf Al Dagma, born 28 April 1969 in Abasan, Gaza Strip). Date of birth: 28 April 1969. Place of birth: Absan, Gaza Strip, Palestinian Territories. Nationality: Unresolved/Palestinian origin Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30 April 2000. Other information: Currently in detention awaiting trial. under the heading Natural persons shall be replaced by: Aschraf Al-Dagma (alias Aschraf Al Dagma). Date of birth: 28.4.1969. Place of birth: (a) Absan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Teritorries. Nationality: Unresolved/Palestinian origin Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30 April 2000. Other information: In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003. (36) The entry Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sa'd Al-Faqih, (b) Sa'ad Al-Faqih, (c) Saad Alfagih, (d) Sa'd Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sa'd Rashid Muhammed Al- Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Zubair, Iraq. Nationality: Saudi Arabian. under the heading Natural persons shall be replaced by: Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sa'd Al-Faqih, (b) Sa'ad Al-Faqih, (c) Saad Alfagih, (d) Sa'd Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sa'd Rashid Muhammed Al- Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Al-Zubair, Iraq. Nationality: Saudi Arabian. Date of designation referred to in Article 2a (4) (b): 23.12.2004. (37) The entry Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address: Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: Arrested in Belgium on 18.12.2001 and sentenced to six years imprisonment in September 2003. His sentence was increased to seven years in appeal (decision taken on 9.6.2004). under the heading Natural persons shall be replaced by: Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address: Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: (a) Arrested in Belgium on 18.12.2001 (b) Released since the beginning of 2008. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (38) The entry Lofti Ben Abdul Hamid Ben Ali Al-Rihani (alias Abderrahmane). Address: Via Bolgeri 4, Barni (Como), Italy. Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). under the heading Natural persons shall be replaced by: Lotfi Ben Abdul Hamid Ben Ali Al-Rihani (alias (a) Abderrahmane, (b) Lofti Ben Abdul Hamid Ben Ali Al-Rihani). Address: Via Bolgeri 4, Barni (Como), Italy (previous address as at mid-2002). Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). Other information: Location and status unknown since mid-2002. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (39) The entry Mourad Ben Ali Ben Al-Basheer Al-Trabelsi (alias Abou Djarrah). Address: Via Geromini 15, Cremona, Italy. Date of birth: 20.5.1969 Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: G827238 (Tunisian passport issued on 1.6.1996 which expired on 31.5.2001). under the heading Natural persons shall be replaced by: Mourad Ben Ali Ben Al-Basheer Al-Trabelsi (alias Abou Djarrah). Address: Via Geromini 15, Cremona, Italy. Date of birth: 20.5.1969 Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: G827238 (Tunisian passport issued on 1.6.1996 which expired on 31.5.2001). Other information: Was extradited to Tunisia on 13.12.2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (40) The entry Najib Ben Mohamed Ben Salem Al-Waz (alias Ouaz Najib). Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: in January 2003 sentenced in Italy to 6 months imprisonment under the heading Natural persons shall be replaced by: Najib Ben Mohamed Ben Salem Al-Waz (alias Ouaz Najib). Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: Associated with Al-Haramain Islamic Foundation. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (41) The entry Imad Ben Al-Mekki Ben Al-Akhdar Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973 Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). under the heading Natural persons shall be replaced by: Imad Ben Al-Mekki Ben Al-Akhdar Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973 Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). Other information: Detained in Italy since 11.4.2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (42) The enrry Haji Muhammad Ashraf (alias Haji M. Ashraf). Date of birth: 1.3.1965. Nationality: Pakistani. Passport No: A-374184 (Pakistan). Date of designation referred to in Article 2a(4)(b): 10.12.2008. under the heading Natural persons shall be replaced by: Haji Muhammad Ashraf (alias Haji M. Ashraf). Date of birth: 1.3.1965. Nationality: Pakistani. Date of designation referred to in Article 2a (4)(b): 10.12.2008. Other information: Father's name is Noor Muhammad. (43) The entry Sayed Allamuddin Athear. Function: Second Secretary, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 15.2.1955. Place of birth: Badakshan. Nationality: Afghan. Passport No: D 000994 (Afghan passport) under the heading Natural persons shall be replaced by: Sayed Allamuddin Atheer (alias Sayed Allamuddin Athear) Function: Second Secretary, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 15.2.1955. Place of birth: Badakhshan, Afghanistan. Nationality: Afghan. Passport No: D 000994 (Afghan passport). Date of designation referred to in Article 2a (4) (b): 25.1.2001. (44) The entry L'Hadi Bendebka (alias (a) Abd Al Hadi, (b) Hadi). Address: (a) Via Garibaldi 70, San Zenone al Po (PV), Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy (domicile). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Other information: (a) address at (a) used as of 17.12.2001, (b) Sentenced to eight years of imprisonment by the Court of Appeal of Naples on 16.3.2004. Detained in Italy as of September 2007. under the heading Natural persons shall be replaced by: Abdelhadi Ben Debka (alias (a) L'Hadi Bendebka, (b) El Hadj Ben Debka, (c) Abd Al Hadi, (d) Hadi). Address: (a) Via Garibaldi 70, San Zenone al Po (PV), Italy, (previous address as at 17.12.2001); (b) Via Manzoni 33, Cinisello Balsamo (MI); Italy (previous address as at March 2004). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Detained in Italy as at September 2007, (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (45) The entry Huda bin Abdul Haq (alias (a) Ali Gufron, (b) Ali Ghufron, (c) Ali Gufron al Mukhlas, (d) Mukhlas, (e) Muklas, (f) Muchlas, (g) Sofwan). Date of birth: (a) 9.2.1960 (b) 2.2.1960. Place of birth: Solokuro subdistrict in Lamongandistrict, East Java province, Indonesia. Nationality: Indonesian. under the heading Natural persons shall be replaced by: Huda bin Abdul Haq (alias (a) Ali Gufron, (b) Ali Ghufron, (c) Ali Gufron al Mukhlas, (d) Mukhlas, (e) Muklas, (f) Muchlas, (g) Sofwan). Date of birth: (a) 9.2.1960, (b) 2.2.1960. Place of birth: Solokuro subdistrict in Lamongan district, East Java province, Indonesia. Nationality: Indonesian. Other information: Reportedly deceased in November 2008. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (46) The entry Zulkepli Bin Marzuki, Taman Puchong Perdana, Selangor, Malaysia. Date of birth: 3 July 1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703-10-5821. under the heading Natural persons shall be replaced by: Zulkepli Bin Marzuki. Address: Taman Puchong Perdana, State of Selangor, Malaysia. Date of birth: 3.7.1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703-10-5821. Other information: (a) Detained by Malaysian authorities 3 February 2007 and remained in custody as at April 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (47) The entry Hamadi Ben Abdul Aziz Ben Ali Bouyehia (alias Gamel Mohamed). Date of birth: (a) 29.5.1966 (b) 25.5.1966 (Gamel Mohamed). Address: Corso XXII Marzo 39, Milan, Italy. Place of birth: (a) Tunisia (b) Morocco (Gamel Mohamed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). under the heading Natural persons shall be replaced by: Hamadi Ben Abdul Azis Ben Ali Bouyehia (alias Gamel Mohamed). Address: Corso XXII Marzo 39, Milan, Italy. Date of birth: (a) 29.5.1966 (b) 25.5.1966 (Gamel Mohamed). Place of birth: (a) Tunisia, (b) Morocco (Gamel Mohamed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). Other information: Detained in Italy as at July 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (48) The entry Maxamed Cabdullaah CIISE, Via Quaranta (mosque), Milan, Italy. Place of birth: Somalia. Date of birth: 8 October1974. under the heading Natural persons shall be replaced by: Maxamed Cabdullaah Ciise, (alias (a) Maxamed Cabdullaahi Ciise, (b) Maxammed Cabdullaahi, (c) Cabdullah Mayamed Ciise. Address: (a) London, United Kingdom (as at November 2008); (b) Via Quaranta, Milan, Italy (previous address). Date of birth: 8.10.1974. Place of birth: Kismaayo, Somalia. Nationality: Somali. National identification: PX910063D (United Kingdom identification number). Other information: Present in the United Kingdom. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (49) The entry Kamal Ben Mohamed Ben Ahmed Darraji. Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). Other information: Italian fiscal code: (a) DDR KML 67L22 Z352Q, (b) DRR KLB 67L22 Z352S, (c) sentenced on 3.12.2004 by Milan's first instance Court to 5 years and 10 months imprisonment. On 29.9.2005, Milan's Appeal Court reduced his term to 3 years and 7 months. He was in prison or under alternative measures from 24.6.2003 to 17.11.2006. He is subject to a decree of expulsion from Italian territory. under the heading Natural persons shall be replaced by: Kamal Ben Mohamed Ben Ahmed Darraji (alias Kamel Darraji). Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). National identification No.: (a) DDR KML 67L22 Z352Q (Italian fiscal Code), (b) DRR KLB 67L22 Z352S (Italian fiscal Code). Other information: (a) He was in prison or under alternative custody measures from 24.6.2003 to 17.11.2006; (b) He is subject to a decree of expulsion from Italian territory. Date of designation referred to in Article 2a (4) (b): 23.6.2004. (50) The entry Sulayman Khalid Darwish (alias Abu Al-Ghadiya). Date of birth: (a) 1976, (b) circa 1974. Place of birth: outside Damascus, Syria. Nationality: Syrian. Passport No: (a) 3936712, (b) 11012. under the heading Natural persons shall be replaced by: Sulayman Khalid Darwish (alias Abu Al-Ghadiya). Date of birth: (a) 1976, (b) circa 1974. Place of birth: outside Damascus, Syria. Nationality: Syrian. Passport No: (a) 3936712 (Syrian passport), (b) 11012 (Syrian passport). Other information: Reportedly killed in 2005 in Iraq. Date of designation referred to in Article 2a (4) (b): 28.1.2005. (51) The entry Pio Abogne De Vera (alias (a) Ismael De Vera, (b) Khalid, (c) Ismael, (d) Ismail, (e) Manex, (f) Tito Art, (g) Dave, (h) Leo). Address: Concepcion, Zaragosa, Nueva Ecija, Philippines. Date of birth: 19.12.1969. Place of birth: Bagac, Bagamanok, Catanduanes, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement; (b) Arrested by the Philippine authorities on 15.12.2005. Detained in the Philippines as of June 2008. under the heading Natural persons shall be replaced by: Pio Abogne De Vera (alias (a) Ismael De Vera, (b) Khalid, (c) Ismael, (d) Ismail, (e) Manex, (f) Tito Art, (g) Dave, (h) Leo). Address: Concepcion, Zaragosa, Nueva Ecija, Philippines. Date of birth: 19.12.1969. Place of birth: Bagac, Bagamanok, Catanduanes, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities on 15.12.2005; (b) Remained detained in the Philippines as at June 2008; (c) Father's name is Honorio Devera; (d) mother's name is Fausta Abogne. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (52) The entry Redendo Cain Dellosa (alias (a) Abu Ilonggo, (b) Brandon Berusa, (c) Abu Muadz, (d) Arnulfo Alvarado, (e) Habil Ahmad Dellosa, (f) Uthman, (g) Dodong (h) Troy). Address: (a) 3111, Ma. Bautista, Punta, Santa Ana, Manila, Philippines; (b) Mataba, Aroroy Masbate, Philippines (previous address); (c) Anda, Pangasinan, Philippines (previous address); (d) Jolo, Sulu, Philippines, (previous address); (e) Pollok, Cotabato, Philippines, (previous address). Date of birth: 15.5.1972. Place of birth: Punta, Santa Ana, Manila, Philippines. Nationality: Filipino. Other information: (a) Current location (as of 10.12.2007): Manila, Philippines. Previous location: Masbate, Philippines; (b) Member of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group; (c) Arrested by the Philippine authorities on 30.3.2004. As of June 2008 under trial at the Philippines Regional Trial Court Branch 261, Pasig City. under the heading Natural persons shall be replaced by: Redendo Cain Dellosa (alias (a) Abu Ilonggo, (b) Brandon Berusa, (c) Abu Muadz, (d) Arnulfo Alvarado, (e) Habil Ahmad Dellosa, (f) Uthman, (g) Dodong (h) Troy). Address: (a) 3111, Ma. Bautista, Punta, Santa Ana, Manila, Philippines; (b) Manila, Philippines (location as at April 2009); (c) Matabata, Aroroy Masbate, Philippines (previous address); (d) Anda, Pangasinan, Philippines (previous address); (e) Jolo, Sulu, Philippines (previous address); (f) Pollok, Cotabato, Philippines (previous address); (g) Masbate, Philippines (previous location). Date of birth: 15.5.1972. Place of birth: Punta, Santa Ana, Manila, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities on 30.3.2004; (b) As of June 2008 under trial; (c) Father's name is Fernando Rafael Dellosa; (d) Mother's name is Editha Parado Cain. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (53) The entry Feliciano Semborio Delos Reyes jr (alias (a) Abubakar Abdillah, (b) Abdul Abdillah). Title: Ustadz. Address: (a) San Jose, Zamboanga City, Philippines (previous address), (b) Siasi, Sulu, Philippines (previous address), (c) Santa Barbara, Zamboanga City, Philippines (previous address). Date of birth: 4.11.1963. Place of birth: Arco, Lamitan, Basilan, Philippines. Nationality: Filipino. Other information: (a) Previous location: Arco, Lamitan, Philippines; (b) Member of the Rajah Solaiman Movement; (c) Arrested by the Philippine authorities in November 2006. Detained in the Philippines as of June 2008. under the heading Natural persons shall be replaced by: Feliciano Semborio Delos Reyes jr. (alias (a) Abubakar Abdillah, (b) Abdul Abdillah). Title: Ustadz. Address: (a) San Jose, Zamboanga City, Philippines (previous address); (b) Siasi, Sulu, Philippines (previous address); (c) Santa Barbara, Zamboanga City, Philippines (previous address); (d) Arco, Lamitan, Philippines (previous location). Date of birth: 4.11.1963. Place of birth: Arco, Lamitan, Basilan, Philippines. Nationality: Filipino. Other information: (a) Arrested by the Philippine authorities in November 2006; (b) Remained detained in the Philippines as at June 2008; (c) Father's name is Feliciano Delos Reyes Sr.; (d) Mother's name is Aurea Semborio. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (54) The entry Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy, (b) Piazza Trieste 11, Mortara, Italy (domicile as of October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Other information: (a) Fiscal code: DRMTMN54H07Z301T, (b) Sentenced to eight years of imprisonment by the Tribunal of Naples on 19.5.2005. Detained in Italy as of September 2007. under the heading Natural persons shall be replaced by: Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy (previous address as at March 2004); (b) Piazza Trieste 11, Mortara, Italy (previous address as at October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. National identification No.: Italian fiscal code DRMTMN54H07Z301T. Other information: (a) Released from prison in Italy on 30.7.2008; (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (55) The entry Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza (c) Di Karlo Antonio (d) Merlin Oliver Christian Rene (e) Arfauni Imad Ben Yousset Hamza (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: no fixed address in Italy. Date of birth: (a) 21.1.1971, (b) 29.1.1975, (c) 1971, (d) 21.1.1962, (e) 24.8.1972. Place of birth: Roubaix, France. Other information: (a) international arrest warrant issued for him by Interpol. Arrested in Germany on 13.12.2003, extradited to France on 18.5.2004. As of October 2004 he is in detention, (b) In January 2003 sentenced in Italy to 5 years imprisonment. On 17 May 2004 the Appeal Court of Bologna remanded for a new separate trial because in May 2004 he was already detained in France. under the heading Natural persons shall be replaced by: Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza, (c) Di Karlo Antonio, (d) Merlin Oliver Christian Rene, (e) Arfauni Imad Ben Yousset Hamza, (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: Last registered address in Bosnia and Herzegovina: 3 Kranjceviceva Street, Zenica, Bosnia and Herzegovina. Date of birth: (a) 21.1.1971, (b) 29.1.1975, (c) 1971, (d) 21.1.1962, (e) 24.8.1972, (h) 29.1.1975. Place of birth: (a) Roubaix, France. Nationality: French. Passport No.: (a) 674460 (Italian passport to the name of Di Karlo Antonio); (b) 96DH25457 (French passport to the name of Merlin Oliver Christian Rene); (c) GE1638E (Tunisian passport to the name of Arfani Imad Ben Yousset). Other information: (a) As of October 2004 he was in detention in France; (b) Married to a citizen of Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (56) The entry Safet Durguti. Date of birth: 10 May 1967. Place of birth: Orahovac, Kosovo (Serbia and Montenegro) under the heading Natural persons shall be replaced by: Safet Ekrem Durguti. Address: 175 Bosanska Street, Travnik, Bosnia and Hezegovina. Date of birth: 10.5.1967. Place of birth: Orahovac, Kosovo. Nationality: Bosnia and Herzegovina. Passport No: 4725900 (Bosnia and Herzegovina passport, issued in Travnik on 20.10.2005 and valid until 20.10.2009). National identification: (a) JMB 1005967953038 (Bosnia and Herzegovina national identity number), (b) 04DFC71259 (Bosnia and Herzegovina identity card), (c) 04DFA8802 Bosnia and Herzegovina driving license issued by the Ministry of Interior of the Central Bosnia Canton, Travnik, Bosnia and Herzegovina). Other information: (a) Father's name: Ekrem; (b) Founder and head of Al-Haramain Islamic Foundation from 1998 until 2002; (c) Reportedly located in Bosnia and Herzegovina as at December 2008, also reported to travel often in the area of Kosovo; (d) Working as a teacher at Elci Ibrahim Pasha's Madrasah, Travnik, Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 26.12.2003. (57) The entry Sobdi Abd Al Aziz Mohamed El Gohary Abu Sinna (alias (a) Mohamed Atef, (b) Sheik Taysir Abdullah, (c) Abu Hafs Al Masri, (d) Abu Hafs Al Masri El Khabir, (e) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Thought to be an Egyptian national. Other information: Senior lieutenant to Usama Bin Laden. under the heading Natural persons shall be replaced by: Sobhi Abd Al Aziz Mohamed El Gohary Abu Sinna (alias (a) Mohamed Atef, (b) Sheik Taysir Abdullah, (c) Abu Hafs Al Masri, (d) Abu Hafs Al Masri El Khabir, (e) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Thought to be an Egyptian national. Other information: Reportedly deceased in Afghanistan in November 2001. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (58) The entry Redouane El Habhab (alias Abdelrahman). Address: Iltisstrasse 58, 24143 Kiel, Germany (previous address). Date of birth: 20.12.1969; Place of birth: Casablanca, Morocco. Nationality: German. Passport No: 1005552350 (issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26.3.2011). Identity card No: 1007850441 (German federal identity card issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26 Mar. 2011). Other information: Currently in prison in LÃ ¼beck, Germany. under the heading Natural persons shall be replaced by: Redouane El Habhab (alias Abdelrahman). Address: Iltisstrasse 58, 24143 Kiel, Germany (previous address). Date of birth: 20.12.1969. Place of birth: Casablanca, Morocco. Nationality: (a) German, (b) Moroccan. Passport No: 1005552350 (German passport issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26.3.2011). Identity card No: 1007850441 (German federal identity card issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26.3.2011). Other information: Currently in prison in Germany. Date of designation referred to in Article 2a (4) (b): 12.11.2008. (59) The entry Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya Al-Saidani, (c) sentenced to five years of imprisonment, reduced to one year and eight months by the Court of Appeal of Milan on 14.12.2006. The Milan judicial authority issued an arrest warrant against him on 2.6.2007. Detained in Italy as of October 2007. under the heading Natural persons shall be replaced by: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya Al-Saidani, (c) Detained in Italy as of October 2007; (d) Was extradited to Tunisia on 3 June 2008. Date of designation referred to in Article 2a (4) (b): 24.4.2002. (60) The entry Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: in January 2003 sentenced in Italy to 2 years imprisonment. under the heading Natural persons shall be replaced by: Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: Residing in Sudan since 2001. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (61) The entry Rachid Fettar (alias (a) Amine del Belgio, (b) Djaffar). Address: Via degli Apuli 5, Milan, Italy. Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. under the heading Natural persons shall be replaced by: Rachid Fettar (alias (a) Amine del Belgio, (b) Djaffar). Address: Via degli Apuli 5, Milan, Italy (last known address). Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (62) The entry Salim Ahmad Salim Hamdan (alias (a) Saqr Al-Jaddawi, (b) Saqar Al Jadawi). Address: Shari Tunis, Sana'a, Yemen. Date of birth: 1965. Place of birth: Al-Mukalla, Yemen. Nationality: Yemeni. Passport No: 00385937 (Yemeni passport). Other information: (a) address is previous address, (b) driver and private bodyguard to Usama Bin Laden from 1996 until 2001. under the heading Natural persons shall be replaced by: Salim Ahmad Salim Hamdan (alias (a) Saqr Al-Jaddawi, (b) Saqar Al Jadawi (c) Saqar Aljawadi). Address: Shari Tunis, Sana'a, Yemen. Date of birth: 1965. Place of birth: (a) Al-Mukalla, Yemen, (b) Al-Mukala, Yemen. Nationality: Yemeni. Passport No: 00385937 (Yemeni passport). Other information: (a) Address is previous address, (b) transferred from United States custody to Yemen in November 2008. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (63) The entry Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani, (b) He is an active Taliban leader, (c) Believed to be in the Afghanistan/Pakistan border area, (d) Although reported deceased in June 2007, still alive as of May 2008 under the heading Natural persons shall be replaced by: Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; (b) Believed to be in the Afghanistan/Pakistan border area; (c) Although reported deceased in June 2007, still alive as of May 2008. Date of designation referred to in Article 2a (4) (b): 31.1.2001. (64) The entry Moslim Haqqani. Title: Maulavi. Function: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: (a) Ethnic Pashtun from Baghlan province, (b) Believed to be in the Afghanistan/Pakistan border area. under the heading Natural persons shall be replaced by: Mohammad Moslim Haqqani (alias Moslim Haqqani). Title: Maulavi. Function: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (65) The entry Azahari Husin Taman Sri Pulai, Johor, Malaysia; title: Dr; date of birth: 14 September 1957; place of birth: Negeri Sembilan, Malaysia; nationality: Malaysian; passport No: A 11512285; national identification No: 570914-05-5411. under the heading Natural persons shall be replaced by: Azahari Husin. Title: Dr. Address: Taman Sri Pulai, Johor, Malaysia. Date of birth: 14.9.1957. Place of birth: Negeri Sembilan, Malaysia. Nationality: Malaysian. Passport No: A 11512285. National identification No: 570914-05-5411. Other information: Reportedly deceased in 2005. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (66) The entry Zayn Al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq Hani). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: (a) Close associate of Usama Bin Laden and facilitator of terrorist travel, (b) In custody of the United States of America as of July 2007. under the heading Natural persons shall be replaced by: Zayn Al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq Hani). Date of birth: (a) 12.3.1971, (b) 31.12.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: In custody of the United States of America as of July 2007. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (67) The entry Khadafi Abubakar Janjalani (alias (a) Khadafy Janjalani, (b) Khaddafy Abubakar Janjalani, (c) Abu Muktar). Date of birth: 3.3.1975. Place of birth: Isabela, Basilan, the Philippines. Nationality: Philippine. under the heading Natural persons shall be replaced by: Khadafi Abubakar Janjalani (alias (a) Khadafy Janjalani, (b) Khaddafy Abubakar Janjalani, (c) Abu Muktar). Date of birth: 3.3.1975. Place of birth: Isabela, Basilan, the Philippines. Nationality: Filipino. Other information: Reportedly deceased in 2006. Date of designation referred to in Article 2a (4) (b): 22.12.2004. (68) The entry Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Passport No: K989895 (Tunisian passport issued on 26.7.1995, expired on 25.7.2000). Date of birth: 8.2.1969. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Other information: (a) he has also been identified as Abdel Aziz Ben Narvan, born in Sereka (former Yugoslavia) on 15.8.1970, (b) in January 2003 sentenced in Italy to 5 years 6 months imprisonment. On 10 May 2004 sentenced in Italy by the Appeal Court to 4 years 6 months of imprisonment under the heading Natural persons shall be replaced by: Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Abdel Aziz Ben Narvan, (d) Amro, (e) Omar, (f) Amrou, (g) Amr). Date of birth: (a) 8.2.1969, (b) 15.8.1970. Address: (a) Via Bellaria 10, Bologna, Italy; (b) Via Lazio 3, Bologna, Italy; (c) 1 Fetaha Becirbegovica Street. Sarajevo, Bosnia and Herzegovina; (d) 100 Blatusa Street, Zenica, Bosnia and Herzegovina. Place of birth: (a) Sfax, Tunisia; (b) Sereka, former Yugoslavia. Nationality: Tunisian. Passport No: (a) K989895 (Tunisian passport issued on 26.7.1995 in Genoa, Italy, expired on 25.7.2000), (b) 0899199 (Bosnia and Herzegovina passport issued in Sarajevo, Bosnia and Herzegovina, issued on 16.4.1999, expired on 16.4.2004), (c) 3816349 (Bosnia and Herzegovina passport, issued in Sarajevo, Bosnia and Herzegovina on 18.7.2001, expired on 18.7.2006), (d) 4949636 Bosnia and Herzegovina passport issued on 27.12.2005 by the Consular Office of Bosnia and Herzegovina in Milan, to expire on 27.12.2010 (this passport was invalidated on 10.12.2007). Other information: (a) Date of birth: 15.8.1970 and place of birth: Sereka, former Yugoslavia are for aliases Ben Narvan Abdel Aziz and Abdel Aziz Ben Narvan; (b) Bosnia and Herzegovina citizenship withdrawn; (c) He has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (69) The entry Ali Ahmed Nur Jim'ale (alias (a) Jimale, Ahmed Ali; (b) Jim'ale, Ahmad Nur Ali; (c) Jumale, Ahmed Nur; (d) Jumali, Ahmed Ali). Address: P.O. Box 3312, Dubai, United Arab Emirates. Date of birth 1954. Nationality: Somali. Other information: (a) Profession: accountant, Mogadishu, Somalia; (b) Associated with Al-Itihaad Al-Islamiya (AIAI). under the heading Natural persons shall be replaced by: Ali Ahmed Nur Jim'ale (alias (a) Ahmed Ali Jimale, (b) Ahmad Nur Ali Jim'ale, (c) Ahmed Nur Jumale, (d) Ahmed Ali Jumali, (e) Ahmed Ali Jumale, (f) Sheikh Ahmed Jimale). Title: Sheikh. Address: (a) P.O. Box 3312, Dubai, United Arab Emirates, (b) P.O. Box 3313, Dubai, United Arab Emirates (previous address); (c) Djibouti, Republic of Djibouti. Date of birth: 1954. Place of birth: Eilbur, Somalia. Nationality: (a) Somali, (b) Djibouti resident. Passport No.: A0181988 (Somali Democratic Republic passport issued 1.10.2001 in Dubai, United Arab Emirates, and renewed 24.1.2008 in Djibouti, expires 22.1.2011). Other information: (a) Currently located also in Mogadishu, Somalia; (b) Profession: accountant and businessman; (c) Father's name is Ali Jumale, mother's name is Enab Raghe; (d) Reported to own or control Al Baraka Exchange L.L.C., Barakaat Telecommunications Co. Somalia Ltd., Barakaat Bank of Somalia and Barako Trading Company, LLC. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (70) The entry Salim Y Salamuddin Julkipli (alias (a) Kipli Sali, (b) Julkipli Salim); date of birth: 20 June 1967; place of birth: Tulay, Jolo Sulu, Phillippines. under the heading Natural persons shall be replaced by: Salim Y Salamuddin Julkipli (alias (a) Kipli Sali, (b) Julkipli Salim). Date of birth: 20.6.1967. Place of birth: Tulay, Jolo Sulu, Phillippines. Nationality: Filipino. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (71) The entry Khairullah Mohammad Khairkhwah. Title: Maulavi. Function: Governor of Herat Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. under the heading Natural persons shall be replaced by: Khairullah Khairkhwah (alias Khairullah Mohammad Khairkhwah) Title: Maulavi. Function: Governor of Herat Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (72) The entry Shamsalah Kmalzada. Title: Mr. Function: Second Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. under the heading Natural persons shall be replaced by: Shamsullah Kmalzada (alias Shamsalah Kmalzada). Sex: Male. Function: Second Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (73) The entry Ruben Pestano Lavilla, JR (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: (a) 10th Avenue, Caloocan City, Philippines; (b) Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines (previous). Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) Filipino passport number MM611523 (2004); (b) Filipino passport number EE947317 (2000-2001); (c) Filipino passport number P421967 (1995-1997). Other information: (a) Spiritual leader of the Rajah Solaiman Movement. Associated with Khadafi Abubakar Janjalani and the International Islamic Relief Organisation, Philippines, branch offices; (b) Actively involved in funding and recruitment activities for the Rajah Solaiman Movement; (c) Former chemical engineering student (University of the Philippines Visayas campus) and former overseas Filipino worker in Saudi Arabia; (d) Fugitive as of June 2008. Believed to be hiding outside of the Philippines under the heading Natural persons shall be replaced by: Ruben Pestano Lavilla, Jr. (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: (a) 10th Avenue, Caloocan City, Philippines; (b) Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines (previous). Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) MM611523 (Filipino passport, 2004); (b) EE947317 (Filipino passport 2000-2001); (c) P421967 (Filipino passport number (1995-1997). Other information: (a) Associated with the International Islamic Relief Organisation, Philippines (branch offices); (b) In custody of the Philippines as of 30.8.2008. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (74) The entry Jamel Lounici. Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) son of Abdelkader and Johra Birouh, (b) Detained in Italy as of November 2007. under the heading Natural persons shall be replaced by: Djamel Lounici (alias Jamal Lounici). Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Son of Abdelkader and Johra Birouh; (b) Released from prison in Italy on 23.5.2008; (c) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 16.1.2004. (75) The entry Habibullah Fauzi Mohammad Mangal (alias Habibullah Faizi). Title: Qazi. Function: (a) Second secretary, Taliban Embassy , Islamabad, Pakistan (b) First Secretary, Taliban Embassy , Islamabad, Pakistan, (c) Ambassador  at Large, (d) Head of United Nations Department of the Ministry of Foreign Affairs of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1961. Place of birth: Atal village, Ander district, Ghazni, Afghanistan. Nationality: Afghan. Passport No: (a) D 010678 (Afghan passport issued on 19.12.1993), (b) OR 733375 (Afghan passport issued on 28.6.2005, valid until 2010). under the heading Natural persons shall be replaced by: Habibullah Fawzi (alias (a) Habibullah Faizi, (b) Habibullah Fauzi). Title: Qazi. Function: (a) Second secretary, Taliban Embassy , Islamabad, Pakistan, (b) First Secretary, Taliban Embassy , Islamabad, Pakistan, (c) Ambassador  at Large, (d) Head of United Nations Department of the Ministry of Foreign Affairs of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1961. Place of birth: Atal village, Ander district, Ghazni, Afghanistan. Nationality: Afghan. Passport No: (a) D 010678 (Afghan passport issued on 19.12.1993), (b) OR 733375 (Afghan passport issued on 28.6.2005, valid until 2010). Other information: His fathers name is Mohammad Mangal. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (76) The entry Mohammad Husayn Mastasaeed (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostaseed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area. under the heading Natural persons shall be replaced by: Mohammad Husayn Mustasid (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostaseed, (d) Mohammad Husayn Mastasaeed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: Approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 23.2.2001. (77) The entry Fazel Mohammad Mazloom. Title: Mullah. Function: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. under the heading Natural persons shall be replaced by: Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Function: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 23.2.2001. (78) The entry Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0092301. Other information: in custody in Mannheim, Germany. under the heading Natural persons shall be replaced by: Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0092301. Other information: In prison in Germany as of December 2004. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (79) The entry Abdul Hakim Mujahid Moh Aurang (alias Abdul Hakim Mojahed). Title: Maulavi. Function: Taliban envoy  to the United Nations during the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266. under the heading Natural persons shall be replaced by: Abdul Hakim Mujahid Muhammad Awrang (alias (a) Abdul Hakim Mojahed, (b) Abdul Hakim Mujahid Moh Aurang). Title: Maulavi. Function: Taliban envoy  to the United Nations during the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (80) The entry Nordin Mohd Top, Kg. Sg. Tiram, Johor, Malaysia; date of birth: 11 August 1969; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 9775183; national identification No: 690811-10-5873. under the heading Natural persons shall be replaced by: Noordin Mohammad Top (alias Nordin Mohd Top). Address: Kg. Sg. Tiram, Johor, Malaysia. Date of birth: 11.8.1969. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 9775183. National identification No: 690811-10-5873. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (81) The entry Mohamed Moumou (alias (a) Mohamed Mumu, (b) Abu Shrayda, (c) Abu Amina, (d) Abu Abdallah, (e) Abou Abderrahman). Address: (a) Storvretsvagen 92, 7 TR. C/O Drioua, 142 31 Skogas, Sweden, (b) Jungfruns Gata 413; Postal address Box 3027, 13603 Haninge, Sweden, (c) Dobelnsgatan 97, 7 TR C/O Lamrabet, 113 52 Stockholm, Sweden, (d) Trodheimsgatan 6, 164 32 Kista, Sweden. Date of birth: (a) 30.7.1965, (b) 30.9.1965. Place of birth: Fez, Morocco. Nationality: (a) Moroccan, (b) Swedish. Passport No: 9817619 (Swedish passport, expires on 14.12.2009). under the heading Natural persons shall be replaced by: Mohamed Moumou (alias (a) Mohamed Mumu, (b) Abu Shrayda, (c) Abu Amina, (d) Abu Abdallah, (e) Abou Abderrahman (f) Abu Qaswarah (g) Abu Sara). Address: (a) Storvretsvagen 92, 7 TR. C/O Drioua, 142 31 Skogas, Sweden, (b) Jungfruns Gata 413; Postal address Box 3027, 13603 Haninge, Sweden; (c) Dobelnsgatan 97, 7 TR C/O Lamrabet, 113 52 Stockholm, Sweden; (d) Trodheimsgatan 6, 164 32 Kista, Sweden. Date of birth: (a) 30.7.1965, (b) 30.9.1965. Place of birth: Fez, Morocco. Nationality: (a) Moroccan, (b) Swedish. Passport No: 9817619 (Swedish passport, expires on 14.12.2009). Other information: Reportedly deceased in northern Iraq in October 2008. Date of designation referred to in Article 2a (4) (b): 7.12.2006. (82) The entry Fahid Mohammed Ally Msalam (alias (a) Ally, Fahid Mohammed, (b) Msalam, Fahad Ally, (c) Msalam, Fahid Mohammed Ali, (d) Msalam, Mohammed Ally, (e) Musalaam, Fahid Mohammed Ali, (f) Salem, Fahid Muhamad Ali, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Al-Kini, Usama, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Address: Mombasa, Kenya. Date of birth: 19.2.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). under the heading Natural persons shall be replaced by: Fahid Mohammed Ally Msalam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Address: Mombasa, Kenya. Date of birth: 19.2.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: Reportedly deceased in Pakistan in January 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (83) The entry Abdul Wasay Agha Jan Motasem (alias Mutasim Aga Jan). Title: Mullah. Function: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. under the heading Natural persons shall be replaced by: Abdul Wasay Mutasim Agha (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Function: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 31.1.2001. (84) The entry Al-Hamati, Muhammad (aka Al-Ahdal, Mohammad Hamdi Sadiq; aka Al-Makki, Abu Asim), Yemen under the heading Natural persons shall be replaced by: Muhammad Hamdi Sadiq Al-Ahdal (alias (a) Al-Hamati, Muhammad, (b) Muhammad Muhammad Abdullah Al-Ahdal, (c) Abu Asim Al-Makki). Date of birth: 19.11.1971. Address: Jamal street, Al-Dahima alley, Al-Hudaydah, Yemen. Place of birth: Medina, Saudi Arabia. Nationality: Yemeni. Passport No: 541939 (Yemeni passport issued in Al-Hudaydah, Yemen, issued on 31.7.2000 in the name of Muhammad Muhammad Abdullah Al-Ahdal). National identification No: 216040 (Yemeni identity card number). Date of designation referred to in Article 2a (4) (b): 17.10.2001. (85) The entry Tahir Nasuf (alias (a) Tahir Mustafa Nasuf, (b) Tahar Nasoof, (c) Taher Nasuf, (d) Al-Qaqa, (e) Abu Salima El Libi, (f) Abu Rida). Address: Manchester, United Kingdom. Date of birth: (a) 4.11.1961, (b) 11.4.1961. Place of birth: Tripoli, Libya. under the heading Natural persons shall be replaced by: Tahir Nasuf (alias (a) Tahir Mustafa Nasuf, (b) Tahar Nasoof, (c) Taher Nasuf, (d) Al-Qaqa, (e) Abu Salima El Libi, (f) Abu Rida, (g) Tahir Moustafa Nasuf, (h) Tahir Moustafa Mohamed Nasuf). Address: Manchester, United Kingdom. Date of birth: (a) 4.11.1961, (b) 11.4.1961. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport No.: RP0178772 (Libyan passport number). National identification No.: PW548083D (British National Insurance Number). Other information: Resident in the United Kingdom as at January 2009. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (86) The entry Dinno Amor Rosalejos Pareja (alias (a) Johnny Pareja, (b) Khalil Pareja, (c) Mohammad, (d) Akmad, (e) Mighty, (f) Rash) Address: (a) Atimonan, Quezon Province, Philippines, (b) Plaridel Street, Mandaue City, Philippines (previous address). Date of birth: 19.7.1981. Place of birth: Cebu City, Philippines. Nationality: Filipino. Other information: (a) Location (as of 10.12.2007): Cebu City, Philippines. Previous locations: Anahawan, Leyte, Philippines; Sariaya, Quezon, Philippines; Dasmarinas, Cavite, Philippines; (b) Explosives expert; (c) Member of the Rajah Solaiman Movement; (d) The Philippine judicial authority issued a warrant of arrest for him on 5.6.2006. At large as of June 2008. under the heading Natural persons shall be replaced by: Dinno Amor Rosalejos Pareja (alias (a) Johnny Pareja, (b) Khalil Pareja, (c) Mohammad, (d) Akmad, (e) Mighty, (f) Rash). Address: (a) Atimonana, Quezon Province, Philippines (as at April 2009); (b) Plaridel Street, Mandaue City, Philippines (previous address); (c) Cebu City, Philippines (location as at April 2009); (d) Anahawan, Leyte, Philippines (previous location); (e) Sariaya, Quezon, Philippines (previous location); (f) Dasmarinas, Cavite, Philippines (previous location). Date of birth: 19.7.1981. Place of birth: Cebu City, Philippines. Nationality: Filipino. Other information: (a) The Philippine judicial authority issued a warrant of arrest for him on 5.6.2006; (b) At large as at June 2008; (c) Fathers name is Amorsolo Jarabata Pareja; (d) Mothers name is Leonila Cambaya Rosalejos. Date of designation referred to in Article 2a (4) (b): 4.6.2008. (87) The entry Abdelhalim Remadna. Address: Algeria. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. Nationality: Algerian. Other information: Deported to Algeria on 13 August 2006. under the heading Natural persons shall be replaced by: Abdelhalim Hafed Abdelfattah Remadna (alias (a) Abdelhalim Remadna, (b) Jalloul. Address: Algeria. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. Nationality: Algerian. Other information: (a) He was detained in Italy until being deported to Algeria on 13.8.2006. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (88) The entry Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy (domicile). Date of birth: 20.11.1975. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003, expired on 12.9.2007). Other information: sentenced to two years and six months of imprisonment by the Court of first instance of Milan on 9.5.2005. Appeal pending at Milans Appeal Court as of September 2007. Free as of September 2007. under the heading Natural persons shall be replaced by: Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy (domicile). Date of birth: 20.11.1975. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003, expired on 12.9.2007). Other information: Location unknown as at July 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (89) The entry Muhammad Saeed (alias (a) Hafiz Muhammad, (b) Hafiz Saeed, (c) Hafiz Mohammad Sahib, (d) Hafez Mohammad Saeed, (e) Hafiz Mohammad Sayeed, (f) Hafiz Mohammad Sayid, (g) Tata Mohammad Syeed, (h) Mohammad Sayed, (i) Hafiz Ji). Address: House No 116E, Mohalla Johar, Lahore, Tehsil, Lahore City, Lahore District, Pakistan (location as of May 2008). Date of birth: 5.6.1950. Place of birth: Sargodha, Punjab, Pakistan. Nationality: Pakistani. National identification No: 3520025509842-7 (Pakistan). Date of designation referred to in Article 2a(4)(b): 10.12.2008. under the heading Natural persons shall be replaced by: Hafiz Muhammad Saeed (alias (a) Hafiz Muhammad, (b) Hafiz Saeed, (c) Hafiz Mohammad Sahib, (d) Hafez Mohammad Saeed, (e) Hafiz Mohammad Sayeed, (f) Hafiz Mohammad Sayid, (g) Tata Mohammad Syeed, (h) Mohammad Sayed, (i) Hafiz Ji (k) Muhammad Saeed). Address: House No 116E, Mohalla Johar, Lahore, Tehsil, Lahore City, Lahore District, Pakistan (location as at May 2008). Date of birth: 5.6.1950. Place of birth: Sargodha, Punjab, Pakistan. Nationality: Pakistani. National identification No: 3520025509842-7 (Pakistan). Date of designation referred to in Article 2a (4) (b): 10.12.2008. (90) The entry Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Hitem). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: (a) 1.3.1970, (b) 26.3.1972. Place of birth: Taiz, Yemen. Nationality: Yemeni. Other information: in January 2003 sentenced in Italy to 2 years imprisonment. On 17 May 2004 the Appeal Court of Bologna confirmed the sentence (in absentia) under the heading Natural persons shall be replaced by: Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Hitem (d) Hasim). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy; (b) Via di Saliceto 51/9, Bologna, Italy; (c) 8 Dzamijska Street (previous name Gorazdanska Street), Zenica, Bosnia and Herzegovina; (d) Kopcici Street, Bugojno, Bosnia and Herzegovina. Date of birth: (a) 1.3.1970, (b) 26.3.1972. Place of birth: Taiz, Yemen. Nationality: Yemeni. Passport No.: 3545686 (Bosnia and Herzegovina passport issued in Travnik, Bosnia and Herzegovina on 26.7.2001 expired on 26.7.2006). Other information: Bosnia and Herzegovina citizenship withdrawn in July 2006 and he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (91) The entry Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Saadi Nassim, (b) Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy (domicile). Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: Sentenced to four years and six months of imprisonment, and to be deported, by the Court of first Instance of Milan on 9.5.2005. Released on 6.8.2006. Appeal by the Prosecutor of Milan, pending as of September 2007. under the heading Natural persons shall be replaced by: Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Nassim Saadi, (b) Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy; (b) Via Cefalonia 11, Milan, Italy (domicile, last known address). Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: (a) In detention in Italy as at April 2009; (b) Fathers name is Mohamed Sharif; (c) Mothers name is Fatima. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (92) The entry Abdulhai Salek. Title: Maulavi. Function: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. under the heading Natural persons shall be replaced by: Abdulhai Salek. Title: Maulavi. Function: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Other information: Reportedly deceased. Date of designation referred to in Article 2a (4) (b): 23.2.2001. (93) The entry Jainal Antel Sali (jr.) (alias (a) Abu Solaiman, (b) Abu Solayman, (c) Apong Solaiman, (d) Apung). Date of birth: 1.6.1965. Place of birth: Barangay Lanote, Bliss, Isabela, Basilan, the Philippines. Nationality: Filipino. under the heading Natural persons shall be replaced by: Jainal Antel Sali (jr.) (alias (a) Abu Solaiman, (b) Abu Solayman, (c) Apong Solaiman, (d) Apung). Date of birth: 1.6.1965. Place of birth: Barangay Lanote, Bliss, Isabela, Basilan, the Philippines. Nationality: Filipino. Other information: Reportedly deceased in 2007. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (94) The entry Imam Samudra (alias (a) Abdul Aziz ben Sihabudin, (b) Faiz Yunshar, (c) Abdul Azis, (d) Kudama, (e) Hendri, (f) Heri, (g) Fatih, (h) Abu Omar; date of birth: 14 January 1970; place of birth: Serang, Banten, Indonesia. under the heading Natural persons shall be replaced by: Imam Samudra (alias (a) Abdul Aziz ben Sihabudin, (b) Faiz Yunshar, (c) Abdul Azis, (d) Kudama, (e) Hendri, (f) Heri, (g) Fatih, (h) Abu Omar. Date of birth: 14.1.1970. Place of birth: Serang, Banten, Indonesia. Other information: Reportedly deceased in November 2008. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (95) The entry Ahmed Salim Swedan Sheikh (alias (a) Ally, Ahmed, (b) Suweidan, Sheikh Ahmad Salem, (c) Swedan, Sheikh, (d) Swedan, Sheikh Ahmed Salem, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Bahamad, Sheik, (m) Bahamadi, Sheikh, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998. under the heading Natural persons shall be replaced by: Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Reportedly deceased in Pakistan in January 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (96) The entry Jalaluddine Shinwari. Title: Maulavi. Function: Deputy Minister of Justice of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Shinwar district, Ningarhar province, Afghanistan. Nationality: Afghan. under the heading Natural persons shall be replaced by: Jalaluddin Shinwari (alias Jalaluddine Shinwari). Title: Maulavi. Function: Deputy Minister of Justice of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Shinwar district, Ningarhar province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 31.1.2001. (97) The entry Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Other information: In custody since December 2001, as of June 2007. under the heading Natural persons shall be replaced by: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Other information: Detained by Malaysian authorities in December 2001 and released from detention on 24.11.2008. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (98) The entry Mansour Thaer. Date of birth: 21.3.1974. Place of birth: Baghdad, Iraq. Other information: Deported from Germany to Jordan in February 2005. under the heading Natural persons shall be replaced by: Isam Ali Mohamed Alouche (alias Mansour Thaer). Date of birth: (a) 1972 (b) 21.3.1974. Place of birth: Baghdad, Iraq. Nationality: Jordanian. Other information: Deported from Germany to Jordan in February 2005. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (99) The entry Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border. under the heading Natural persons shall be replaced by: Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: Reportedly deceased in Pakistan. (100) The entry Nazirullah Aanafi Waliullah. Title: (a) Maulavi, (b) Haji. Function: Commercial AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: repatriated to Afghanistan in October 2006. under the heading Natural persons shall be replaced by: Nazirullah Ahanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Function: Commercial AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Repatriated to Afghanistan in October 2006. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (101) The entry Abdul-Haq Wasseq. Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. under the heading Natural persons shall be replaced by: Abdul-Haq Wasiq (alias Abdul-Haq Wasseq). Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 31.1.2001. (102) The entry Mukhlis Yunos (alias (a) Yunos, Muklis, (b) Saifullah Mukhlis Yunos); Date of birth: (a) 7.7.1966, (b) approximately 7.7.1966; Place of birth: estimated to be in Lanao del Sur, Philippines. under the heading Natural persons shall be replaced by: Yunos Umpara Moklis (alias (a) Muklis Yunos, (b) Mukhlis Yunos, (c) Saifullah Mukhlis Yunos, (d) Saifulla Moklis Yunos; (e) Hadji Onos). Date of birth: 7.7.1966. Place of birth: Lanao del Sur, Philippines. Nationality: Filipino. Other information: In prison in the Philippines as of April 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (103) The entry Zaini Zakaria (alias Ahmad), Kota Bharu, Kelantan, Malaysia; date of birth: 16 May 1967; place of birth: Kelantan, Malaysia; nationality: Malaysian; passport No: A 11457974; national identification No: 670516-03-5283. under the heading Natural persons shall be replaced by: Zaini Zakaria (alias Ahmad). Address: Kota Bharu, Kelantan, Malaysia. Date of birth: 16.5.1967. Place of birth: Kelantan, Malaysia. Nationality: Malaysian. Passport No: A11457974. National identification No: 670516-03-5283. Other information: Arrested by Malaysian authorities on 18 December 2002 and detained until 12 February 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (104) The entry Merai Zoghbai (alias (a) Fraji di Singapore, (b) Fraji il Libico, (c) Mohamed Lebachir, (d) Meri Albdelfattah Zgbye, (e) Zoghbai Merai Abdul Fattah, (f) Lazrag Faraj, (g) Larzg Ben Ila (h) Lazrag Faraj, (i) Farag, (j) Fredj, (k) Muhammed El Besir); Date of birth: (a) 4.4.1969, (b) 4.6.1960 (Meri Albdelfattah Zgbye), (c) 13.11.1960 (Lazrag Faraj), (d) 11.8.1960 (Larzg Ben Ila), (e) 13.11.1960 (Fredj). Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya (Meri Albdelfattah Zgbye), Address: (a) via Bordighera 34, Milan, Italy, (b) Senis, Oristano, Sardinia, Italy. Other information: He is subject to Tribunale di Milano Custody Order number 36601/2001 R.G.N.R. of 17 May 2005  7464/2001 R.G.GIP. Fugitive. under the heading Natural persons shall be replaced by: Merai Zoghbai (alias (a) Mohamed Lebachir, (b) Meri Albdelfattah Zgbye, (c) Zoghbai Merai Abdul Fattah, (d) Lazrag Faraj, (e) Larzg Ben Ila, (h) Muhammed El Besir, (f) Fraji di Singapore, (g) Fraji il Libico, (h) Farag, (i) Fredj). Address: (a) via Bordighera 34, Milan, Italy (last known address), (b) Senis, Oristano, Sardinia, Italy. Date of birth: (a) 4.4.1969, (b) 4.4.1960, (c) 4.6.1960 (Meri Albdelfattah Zgbye), (d) 13.11.1960 (Lazrag Faraj), (e) 11.8.1960 (Larzg Ben Ila), (f) 13.11.1960 (Fredj), (g) 14.1.1968 (Mohamed Lebachir). Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya (Meri Albdelfattah Zgbye), (c) Morocco (Mohamed Lebachir). Other information: Fugitive as at April 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006.